DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 11/29/2019 has been entered. In the amendment, Applicant amended claims 1 and 3-15. Currently claims 1-15 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “after the step of manufacturing the temporary elements, depositing an etch stop layer onto the substrate, and, optionally, removing the etch stop layer after the removing said first material” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 6-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 and claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
claim 8, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 10, the phrases "such as" and “for example” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 11 and claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Devlin et al. (WO 2017/091738, which has equivalent English translation US 2018/0341090, the latter being used for this examination).
claim 1, Devlin teaches a method of manufacturing a height-modulated optically diffractive grating (Figs. 1, 3; Examiner’s Note: Fig. 3a illustrates an exemplary meta-grating formed by a fabrication process illustrated in Fig. 1, the height of meta-grating is modulated via forming a corresponding resist pattern), comprising:
- providing a substrate (Fig. 1: fused silica substrate; Fig. 3: glass substrate), 
- manufacturing a plurality of temporary elements of first material (Fig. 1b-1c: resist reading on first material and being used for manufacturing elements that are separated by gaps, openings or recesses; [0060]-[0061]) onto the substrate, the elements being separated by gaps and arranged as a periodic structure comprising at least two periods having different element heights (Fig. 3; Examiner’s Note: Fig.3 illustrates an exemplary grating resulting from the manufacturing process illustrated in Fig.1; two periods are shown in Fig. 3, which result from a periodic structure of a corresponding resist pattern in view of the process in Fig. 1; in practice, it is impossible to form the periodic structure having the same element heights across its different periods, i.e., “at least two periods having different element heights” to some degree is an inherent feature; furthermore, according to para. [0014] and claim 10, it is implied that not all dielectric units are necessary to have the same heights, i.e., the elements of the resist pattern in Fig. 1c optionally have different heights), 
- depositing a coating layer of second material on the plurality of temporary elements such that the coating layer fills said gaps and covers said temporary elements (Fig. 1d-1e: exemplary dielectric material TiO2 as coating layer; [0062]-[0063]), 
- removing a uniform layer of second material in order to expose said temporary elements (Fig. 1f; [0066]), 


Regarding claim 2, Devlin further teaches the method according to claim 1, wherein the temporary elements are line elements for forming an optically diffractive line grating (Figs. 1, 3).

Regarding claim 3, Devlin further teaches the method according to claim 1, wherein the temporary elements are arranged as a periodic structure comprising at least two periods having different element widths in order to form a height and fill factor-modulated pattern of second material as said optically diffractive grating (Fig. 3a).

Regarding claim 4, Devlin further teaches the method according to claim 1, wherein said coating layer, before the step of removing the uniform layer thereof, has essentially constant thickness on top of each temporary element (Fig. 1E; Fig. 5D).

Regarding claim 5, Devlin further teaches the method according to claim 1, wherein said coating layer is a conformal layer (Fig. 1E; Fig. 5D; [0056]).

Regarding claim 6, Devlin further teaches the method according to claim 1, wherein said removing of the uniform layer of second material comprises etching ([0013]; [0066]), such as dry or wet etching.

Regarding claim 7, Devlin further teaches the method according to claim 1, wherein said removing of the first material comprises etching, such as dry or wet etching ([0067]).

Regarding claim 9, Devlin further teaches the method according to claim 1, wherein the coating layer is 5deposited using atomic layer deposition (ALD) ([0062]-[0063]), chemical vapor deposition (CVD) or physical vapor deposition (PVD) or variants thereof.

Regarding claim 10, Devlin further teaches the method according to claim 1, wherein the second material is inorganic transparent material ([0056]), such as oxide or nitride compound, for example TiO2, Si3N4 or HfO2.

Regarding claim 11, Devlin further teaches the method according to claim 1, wherein the index of refraction of the second material is 1.7 or more, in particular 2.0, such as 2.2 or more ([0018]; [0028]; [0058]: “the refractive index of TiO2 is high throughout the visible range, ranging from about 2.6 at about 400 nm to about 2.3 at about 700 nm”).

Regarding claim 12, Devlin further teaches the method according to claim 1, wherein the substrate is an optically transparent substrate (Figs. 1, 3 and 5: fused silica substrate or glass substrate), such as a glass substrate or polymer substrate, in particular a planar substrate capable of serving as a light guide.

claim 13, Devlin further teaches the method according to claim 1, wherein the second material comprises optically transparent material having an index of refraction higher than that of the substrate material (Fig. 1: fused silica substrate; [0056]; [0058]; Examiner’s Note: at least TiO2 has an refractive index higher than fused silica).

Claim 14 is rejected for substantially the same rationale as applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Devlin et al. (WO 2017/091738, which has equivalent English translation US 2018/0341090, the latter being used for this examination) in view of Miller et al. (US 2018/0031744).
Regarding claim 8, Devlin further teaches the method according to claim 1. Devlin does not teach the method according to claim 1, further comprising, after the step of manufacturing the temporary elements, depositing an etch stop layer onto the substrate, and, optionally, removing the etch stop layer after the removing said first material.
The differentiating features are for preventing etching of the substrate when forming the optically diffractive grating.

Miller, for instance, teaches in Fig. 3B an etch stop layer 210 between the diffraction grating 200 and silica substrate 205.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Devlin with Miller’s technique by depositing an etch stop layer onto the substrate after the step of manufacturing the temporary elements to prevent etching of the substrate when forming the optically diffractive grating subsequently.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Devlin et al. (WO 2017/091738, which has equivalent English translation US 2018/0341090, the latter being used for this examination) in view of Seesselberg et al. (US 2010/0134534).
Regarding claim 15, Devlin further teaches the method according to claim 1. Devlin does not teach the method according to claim 1, the grating being an in-coupling grating, exit pupil expander grating or out-coupling grating of a diffractive waveguide display.
Devlin, instead, teaches in para. [0071] the grating used to form a part of waveguide, although being silent on what is the application field of the waveguide.
However, it is not new in the related art forming an in-coupling grating, exit pupil expander grating or out-coupling as a part of a waveguide display.
Seesselberg, for instance, teaches in Fig. 5 forming an in-coupling grating 8 and out-coupling 10 and 11 as parts of a waveguide display.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Seesselberg’s technique with Devlin’s technique, applying 
The motivation/suggestion would have been to gain a market share as large as possible for a known technique.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sreenivasan et al. (US 2016/0308020) teaches in Figs. 8-9 a process of forming a grating structure by forming temporary elements of a first material first and forming a grating pattern of a second material subsequently.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693